INGRAM, Justice.
Danny Grey Phillips and Karen Phillips Thompson filed an Ala.R.Civ.P.Rule 60(b)(6) motion to set aside a judgment dismissing an action for want of prosecution and thereby to reinstate that action. The trial court denied their motion; they appeal.
Rule 60(b)(6) is an extreme and powerful remedy that should be used only under extraordinary circumstances. Smith v. Clark, 468 So.2d 138 (Ala.1985). Relief from a judgment under this rule is not to be readily granted and is available only where *1145the movant shows that some extreme hardship or injustice will result from enforcement of the judgment. Smith.
The trial court entered a detailed and comprehensive order, holding, in part:
“23. A delay of nearly two years in filing the motion to reinstate the action, based on the facts of this case, renders the motion untimely. See, e.g., Montgomery v. Burchell, 456 So.2d 60 (Ala.1984).
“24. The plaintiffs have not shown that some extreme injustice or hardship will result from the denial of their motion. This Court finds further that there are no extraordinary or compelling circumstances justifying the relief sought since, among other things, they had actual knowledge of the entry of this Court’s order dismissing this action ... some eighteen (18) months prior to the filing of their Ala.R.Civ.P.Rule 60(b)(6) motion to set aside the dismissal and reinstate the action.”
We cannot hold that the trial court abused its discretion in denying the motion. Its judgment is affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and STEAGALL, JJ., concur.